   Case 1:19-cv-00815-CFC Document 7 Filed 05/31/19 Page 1 of 1 PageID #: 26




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

Kaizen International, LLC,
                                                        Case No. 19-cv-00815-CFC
                                  Plaintiff,
       v.

Jawbone Health Hub, Inc.,

                                  Defendant.



                      STIPULATION OF DISMISSAL WITH PREJUDICE

            IT IS HEREBY STIPULATED by and between counsel for the respective parties,

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that the above-captioned matter is hereby

DISMISSED WITH PREJUDICE, with each party to bear its own costs and attorneys’ fees.

SO AGREED:

 JOHN SHEEHAN SPADARO, LLC                            MACAULEY LLC

 By: /s/ John S Spadaro                               By: /s/ Thomas G. Macauley
     John S. Spadaro (Id. No. 3155)                       Thomas G. Macauley (Id. No. 3411)
     54 Liborio Lane                                      300 Delaware Avenue
     P.O. Box 627                                         Suite 1018
     Smyrna, DE 19977                                     Wilmington, DE 19801
     (302) 235-7745 (telephone)                           (302) 656-0100 (telephone)
     (302) 235-2536 (facsimile)                           (302) 654-44362 (facsimile)
     jspadaro@johnsheehanspadaro.com                      tm@macdelaw.com


 Attorneys for Plaintiff Kaizen                       Attorneys for Defendant Jawbone Health Hub, Inc.
 International, LLC

 Date: May 31, 2019




8714
